Citation Nr: 0426085	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-15 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision that, in part, denied service 
connection for arthritis of multiple joints, peripheral 
neuropathy of the lower extremities, and post-traumatic 
stress disorder (PTSD).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge (VLJ) in May 2004.  A transcript of the hearing is 
of record.  

The issues of service connection for arthritis of multiple 
joints and peripheral neuropathy of the lower extremities are 
addressed in the decision that follows.  The issue of service 
connection for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any symptoms from trauma to the joints in service were 
acute and transitory and resolved without producing chronic 
disability; arthritis was not manifested within the first 
post-service year; there is no competent medical evidence 
that current arthritis of any joint is attributable to 
military service.  

2.  Peripheral neuropathy of the lower extremities was not 
demonstrated during service, nor was the disorder manifested 
within one year of the veteran's last exposure to herbicides 
in service; there is no competent medical evidence that 
current peripheral neuropathy is attributable to military 
service.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 C.F.R. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letters dated in 
August 2001 and April 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with the claims that are the subjects of 
this appeal, the veteran's service medical records are 
on file, as are his VA medical records.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  Records from a private 
medical source have also been obtained.  Further, at the 
veteran's personal hearing, the undersigned VLJ advised the 
veteran to submit any additional private medical records of 
his treatment for conditions pertinent to this appeal.  The 
record was held open for an additional 60 days pending 
receipt of any other private medical records.  The veteran, 
however, did not provide such records.  He was also advised 
what evidence VA had requested and notified in the SOC and 
SSOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the August 2001 and April 2002 
letters from the RO advising the veteran of his rights in 
VA's claims process predated the RO's April 2003 decision 
initially adjudicating his claims.  Accordingly, those VCAA 
letters complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Arthritis of Multiple Joints

Service medical records disclose that the veteran was hit 
from behind in January 1959 and complained of back soreness.  
X-rays of the thoracolumbar spine were negative for vertebral 
body compression.  In January 1960, the veteran reportedly 
bumped the left hand.  The hand was negative to clinical and 
x-ray examination.  A splint was applied for several days.  

Other service medical records reveal that the veteran 
presented at a dispensary in August 1962 after reportedly 
injuring his right hand.  No diagnosis was rendered at the 
time.  A treatment entry of December 21, 1964 indicates a 
complaint of having twisted the right ankle.  The impression 
was lateral ligament sprain.  On December 24, 1964, there was 
a complaint of left ankle pain, reportedly of one week's 
duration.  Clinical inspection disclosed mild tenderness on 
the lateral aspect of the ankle; no ecchymosis was detected; 
there was minimal edema.  An ace bandage, heat, rest and 
crutches were provided.  

A report of an April 1965 x-ray examination in service 
references the veteran's history of an automobile accident 
and occasional back pain.  X-rays of the thoracic spine were 
normal.  A treatment notation of October 1966 indicates that 
the veteran presented at a dispensary for treatment of left 
shoulder muscle strain.  Rest and heat were recommended as 
treatment measures.

According to a service department treatment entries of 
January 1968, the veteran was evaluated for a complaint of 
excess strain on the third and fourth fingers of the right 
hand after lifting a 25 pound weight.  The impression was 
ligament strain.  A splint was applied and removed seven days 
later when the fingers were found to be asymptomatic.  In 
March 1968, the veteran was evaluated for a complaint of pain 
over the first volar metatarsal.  The right foot was found to 
be normal on X-ray examination performed by a radiologist in 
March 1968.  

The veteran presented at a service department medical 
facility in September 1969 after striking his left thumb with 
a hammer.  X-ray examination showed no fracture.  When he was 
examined three days later, it was found that the thumb was 
healing well, with no infection.  In October 1969, the 
veteran complained of pain involving the feet and legs, and 
the impression was tendonitis.  

An examination was performed in June 1974 for the veteran's 
retirement from service.  He referred to an episode of muscle 
spasm of the back following an automobile accident in 1961.  
He denied complications or sequelae.  He made no reference to 
episodes of trauma involving any part of body other than the 
back.  The spine and musculoskeletal system were evaluated as 
normal.  

Added to the claims file were medical records of the 
veteran's treatment with Kaiser Permanente from 1995 to 2004.  
There were indications that the veteran had low back pain and 
right hip pain.  Diagnostic imaging showed multilevel lumbar 
spondylosis and acquired neuroforaminal stenosis at L5.  
There were also indications of L4-5 radiculopathy involving 
the right hip and right lower extremity.  Subsequent 
diagnostic imaging disclosed a small central disc protrusion 
at L1-2.  He complained of right elbow pain, and the 
diagnosis was tendonitis.  There were complaints of bilateral 
hip pain, and diagnostic imaging revealed right hip and left 
hip degenerative joint disease, including left hip bursitis.  
He underwent a right hip arthroplasty in February 1998 and a 
left hip arthroplasty in May 2003.  The medical records do 
not contain opinion about the etiology of degenerative 
changes of the joints.  

In statements and in testimony at his personal hearing, the 
veteran's assertions were cumulatively to the effect that 
arthritis is attributable to his military service.  He stated 
that, for most of his career in service, he did carpentry 
work with a civil engineer unit.  His duties involved 
climbing ladders, lifting, bending, carrying and hammering.  
He picked up and moved heavy equipment like table saws and 
band saws and materials like sheet rock, wood, tile and 
paneling.  Also, as a training instructor, he marched and 
drilled on a daily basis for several years.  He maintained 
that all of these activities contributed to stress and damage 
to the joints and eventually led to arthritis.  He claimed 
that he first noticed problems with arthritis around 1970.  
Service personnel records show that the veteran's military 
occupational specialties included carpentry specialist and 
structural maintenance noncommissioned officer.  

A review of the medical evidence demonstrates several 
episodes of trauma and/or strain involving various parts of 
the body at different times during the veteran's career in 
service.  In each instance, the affected body part required 
only conservative treatment measures.  No episode of trauma 
resulted in fracture or bony damage.  There were no 
documented recurrences of problems involving any affected 
body part after conservative treatment was completed.  
Significantly, at the service retirement examination, the 
only in-service trauma the veteran mentioned was that 
sustained several years before in an automobile accident.  
The retirement physical examination revealed that the veteran 
had not experienced recurrent after-effects from trauma 
sustained in the automobile accident.  In all, the evidence 
shows that in-service episodes of trauma and/or strain 
involving various joints and anatomical areas were acute and 
transitory phenomena that resolved without producing residual 
disability.  

In this case, degenerative changes of several joints-that 
is, arthritis-were first confirmed by the veteran's private 
treatment provider more than twenty years after the veteran 
had completed military service.  The objective evidence of 
record, then, provides no basis for a grant of service 
connection for arthritis on either a direct or presumptive 
basis, as arthritis was not shown to have been present during 
service or within the first post-service year.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking his arthritis of multiple joints to military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He has provided no competent medical 
evidence linking arthritis to any event or incident of 
military service.  

For all the foregoing reasons, the claim for service 
connection for arthritis of multiple joints must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Peripheral Neuropathy of the Lower Extremities

Service medical records are negative for peripheral 
neuropathy of the lower extremities.  When the veteran was 
examined in June 1974 for retirement from service, he made no 
reference to complaints of pain, numbness or tingling of the 
lower extremities, and the feet were evaluated as normal.  As 
well, no neurologic defects were identified on the separation 
retirement examination.  Service personnel show that the 
veteran had service in Vietnam from June 1967 to June 1968.

A statement was received from the veteran's spouse in April 
2002.  She related that the veteran had a foot problem as a 
consequence of Agent Orange exposure in Vietnam.

Added to the claims file were medical records of the 
veteran's treatment with Kaiser Permanente from 1995 to 2004.  
The veteran reported tingling and numbness of the feet.  The 
diagnosis was neuropathy.  The medical records do not contain 
an opinion about the etiology of neuropathy.  

In statements and in testimony at his personal hearing, the 
veteran's assertions were cumulatively to the effect that 
peripheral neuropathy is attributable to his military 
service.  He stated that he served in Vietnam and was exposed 
to Agent Orange.  He reported that he now has peripheral 
neuropathy that is manifested as tingling and burning of the 
feet and as pain from the calves going down to the feet.  He 
claimed that he first noticed signs of the peripheral 
neuropathy during the 1970's.  

A review of the medical evidence demonstrates that peripheral 
neuropathy involving the feet was first confirmed by the 
veteran's private treatment provider more than twenty years 
after the veteran had completed military service.  The 
objective evidence of record, then, provides no basis for a 
grant of service connection for any current peripheral 
neuropathy on a direct basis.

In regard to the veteran's claim relating peripheral 
neuropathy to herbicide exposure (specifically, Agent 
Orange), the fact that he had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  However, peripheral 
neuropathy was first medically confirmed more than two 
decades after the veteran completed military service, and 
long after the expiration of the one-year presumptive period 
following the veteran's last exposure to herbicides during 
his tour of duty in Vietnam.  Accordingly, he is not entitled 
to a grant of service connection for peripheral neuropathy on 
a presumptive basis either.

The Board has taken note of statements from the veteran that 
pain, tingling and numbness of the feet stems from Agent 
Orange exposure.  As well, the Board has considered a 
statement from the veteran's spouse indicating that the 
veteran has a foot problem as a consequence of Agent Orange 
exposure.  Although the his spouse did not specify the nature 
of the foot problem, the Board shall assume that she is 
referring to the veteran's lower extremity peripheral 
neuropathy.  There is no indication from the record that 
either the veteran or his spouse have medical training or 
expertise.  At bottom, the evidence in favor of finding that 
peripheral neuropathy is attributable to service consists of 
the unsubstantiated lay assertions of the veteran and his 
spouse.  But as mentioned earlier, as lay persons, they are 
simply not qualified to render a diagnosis or a probative 
opinion concerning medical causation.

For all the foregoing reasons, the claim for service 
connection for peripheral neuropathy, including based on 
herbicide exposure, must be denied.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit-of-the-doubt.

ORDER

Service connection for arthritis of multiple joints is 
denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.


REMAND

The veteran served in the Air Force in Vietnam from June 1967 
to June 1968.  He was a carpenter and structural engineer.  
He reports that he was stationed at an air base in Binh Thuy, 
Vietnam, where he was exposed to small arms fire and mortar 
shelling.  

A summary of the veteran's principal alleged stressors 
follows.  Once, after a mortar attack, the veteran and his 
crew had to clean up the blood and body parts from the walls 
and floors of a barracks where a serviceman had been killed 
in a mortar attack.  On another occasion, a Vietnamese 
officer pointed a gun at the veteran's head because of a 
misunderstanding, later corrected through an interpreter.  He 
remarked that he was once taken at night on a Navy gun boat 
that became engaged in fire fight with the enemy and a few of 
the crew were hit by enemy fire.  

The veteran provided a document from the Office of Air Force 
History listing Vietcong and North Vietnamese attacks, from 
1961 to 1973, against air bases in Vietnam, including Binh 
Thuy.  The RO has not contacted the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
to verify the existence of the veteran's claimed stressors.  

Reports from a Vet Center reflect the veteran's treatment for 
PTSD from August 2003 to April 2004.  In a November 2003 
assessment summary, the veteran gave a history of enemy 
attacks on the air force base where he was stationed in 
Vietnam.  A mental status examination was performed.  The 
assessment was that the veteran had experienced arousal 
symptoms since Vietnam.  Anger was a prominent symptom.  He 
also experienced a sleep disturbance and hypervigilance.  He 
also had characteristic avoidance and intrusive symptoms.  
The impression was PTSD.  There is no indication from the Vet 
Center records that the clinician had the opportunity of 
reviewing the veteran's claims file.  The diagnosis of PTSD, 
then, rests implicitly on the clinician's acceptance of the 
existence of the veteran's claimed stressors.  

The clinician's diagnosis of PTSD is based on the veteran's 
unverified history of alleged stressors.  However, his 
alleged stressors have not, to date, been verified by 
evidence independent of his assertions.  The Board is not 
required to grant service connection for PTSD merely because 
a clinician accepted, as credible, his description of his 
Vietnam experiences and in turn diagnosed PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Remand is required to verify 
the occurrence of the claimed stressors.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
PTSD since March 2004.  Obtain all 
indicated records that are not already 
included in the claims file.

2.  Before contacting USASCRUR, ask the 
veteran to identify names of service 
comrades wounded or killed in enemy 
attacks on his air base in Vietnam and 
the approximate dates of those attacks.  
Then contact USASCRUR and provide a 
description of the experiences in service 
the veteran regards as stressors.  
USASCRUR's response and any supporting 
documents should be made a part of the 
record. 

3.  If adjudicators conclude the record 
establishes the existence of any of the 
claimed stressors, then and only then, 
the case should be referred for a VA 
psychiatric examination to determine the 
sufficiency of any stressors and whether 
the remaining elements required to 
support the diagnosis of PTSD have been 
met-namely, the current existence of 
PTSD and a link between PTSD and any 
verified in-service stressors.  In such a 
referral, adjudicators should specify to 
the examiner precisely what stressors 
have been accepted as established by the 
record, and the medical examiner must be 
instructed that only those events may be 
considered in determining whether 
stressors to which the veteran was 
exposed during service were of sufficient 
severity as to have resulted in current 
psychiatric symptoms.  

4.  If the occurrence of a stressor has 
been verified, then  schedule the veteran 
for a VA psychiatric examination to 
obtain a medical opinion responding to 
the following questions:

Does the veteran have PTSD?  If it is 
determined that he has PTSD, the examiner 
should state whether it is at least as 
likely as not that the veteran's current 
PTSD is attributable to any verified in-
service stressor.  Please note the legal 
standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  

5.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



